Title: To James Madison from Zebulon Pike and Others, 2 December 1810 (Abstract)
From: Pike, Zebulon
To: Madison, James


2 December 1810, Washington Cantonment. The undersigned officers have found Lt. Joel Lyon of the Third Infantry Regiment guilty of conduct unbecoming an officer and a gentleman and have sentenced him to be dismissed from the service. But they beg the indulgence of the president and recommend mercy in the belief that the prisoner “erred more from extreme youth, inexperience of mankind & want of timely advice than a depravity of heart or principle.” They also state the opinion that “the charges would never have been brought against the Prisoner, had the Note from him to the Prosecutor (accompanying the Proceedings) never been tendered.”
